Title: To Thomas Jefferson from James Maury, 26 June 1820
From: Maury, James
To: Jefferson, Thomas


Dear Sir,
Liverpool
26 June 1820
In passing a Porcelain Warehouse the other day, I was so struck with a correct likeness of Wm Roscoe in a small Bust that I thought it would be pleasing to you to have the opportunity of giving it a place in your Collection at Monticello & I have requested Mr Pollgud of Richmond to forward it, of which I pray your acceptance with the best wishes of your old obliged friendJames Maury